The plaintiff has recovered damages for personal injuries sustained as a result of being struck by an automobile while alighting from a trolley oar operated by the defendant. The defendant appeals. Judgment affirmed, with costs. Upon this record, the questions of the negligence of the defendant and the contributory negligence on the part of the plaintiff were questions properly submitted to the jury and the verdict is not against the weight of the evidence. (Krupnick v. Branikowski, 271 N. Y. 612.) Lazansky, P. J., Carswell, Johnston and Close, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to grant a new trial on the ground that the verdict of the jury is against the weight of the evidence.